Per Curiam.

The irregularity of this appeal becomes apparent - from the defective wording of the appellant’s notice, which, quoted literally, states that it is “ from the decision of George F. Roesch, Esq., Justice of the Municipal Court of the city ¡of New York, borough of Manhattan, fourth district, denying defendant’s motion made herein on the 28th day of April, 1898, to dismiss plaintiffs’ complaint herein; for a direction of a verdict herein in favor of the defendant; and for a judgment for defendant on his counterclaim herein; and for a direction of a verdict for the defendant on _his said counterclaim, to go to the jury on his defense herein.”
The right of appeal to this court from a determination of the Municipal Court of the city of New York is a purely statutory one. Schwartz v. Schendel, 23 Misc. Rep. 476. And, as expressly declared in Adolph v. Klein, 23 id. 701, such appeals are limited to judgments and to such orders as are, in terms, made appealable under some specific provision of the statute.
No reference has been made by appellant to any statutory provision, nor have we, after industrious effort, been able to discover *785any from which even the remotest semblance of authority could be spelled out in support of an appeal so unique as the one here sought to be urged. Hence 'this court is without jurisdiction in the premises and powerless to entertain the appeal. The appeal must, therefore, be dismissed, with costs.
Present: Beeicman, P. J., Gildebsleeve and Giegerich, JJ.
Appeal dismissed, with costs.